UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Growth & Income Fund Shares Value ($) Common Stocks 97.3% Consumer Discretionary 11.1% Auto Components 0.1% Dana Holding Corp.* (a) TRW Automotive Holdings Corp.* Diversified Consumer Services 0.1% Weight Watchers International, Inc. Hotels Restaurants & Leisure 1.4% Chipotle Mexican Grill, Inc.* (a) Marriott International, Inc. "A" (a) Wynn Resorts Ltd. Internet & Catalog Retail 0.8% Priceline.com, Inc.* (a) Leisure Equipment & Products 0.1% Polaris Industries, Inc. Media 4.9% CBS Corp. "B" Comcast Corp. "A" McGraw-Hill Companies, Inc. Omnicom Group, Inc. Time Warner, Inc. (a) Viacom, Inc. "B" Multiline Retail 1.3% Dillard's, Inc. "A" (a) Macy's, Inc. Specialty Retail 1.5% Aaron's, Inc. Abercrombie & Fitch Co. "A" Bed Bath & Beyond, Inc.* Dick's Sporting Goods, Inc.* Foot Locker, Inc. Limited Brands, Inc. TJX Companies, Inc. (a) Tractor Supply Co. (a) Textiles, Apparel & Luxury Goods 0.9% VF Corp. (a) Consumer Staples 6.9% Beverages 0.2% Coca-Cola Enterprises, Inc. Food & Staples Retailing 2.0% Costco Wholesale Corp. Kroger Co. Safeway, Inc. (a) Walgreen Co. Whole Foods Market, Inc. (a) Food Products 2.2% ConAgra Foods, Inc. Corn Products International, Inc. Fresh Del Monte Produce, Inc. Hormel Foods Corp. (a) Smithfield Foods, Inc.* The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" (a) Household Products 0.2% Church & Dwight Co., Inc. Colgate-Palmolive Co. Personal Products 0.6% Herbalife Ltd. Tobacco 1.7% Lorillard, Inc. Philip Morris International, Inc. Energy 11.6% Energy Equipment & Services 0.6% Complete Production Services, Inc.* National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels 11.0% Anadarko Petroleum Corp. Chevron Corp. (a) ConocoPhillips CVR Energy, Inc.* Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Stone Energy Corp.* Tesoro Corp.* (a) Valero Energy Corp. W&T Offshore, Inc. (a) Financials 14.8% Capital Markets 0.8% American Capital Ltd.* (a) BlackRock, Inc. Franklin Resources, Inc. Commercial Banks 2.7% KeyCorp M&T Bank Corp. (a) Marshall & Ilsley Corp. Regions Financial Corp. (a) SunTrust Banks, Inc. Zions Bancorp. (a) Consumer Finance 2.5% Capital One Financial Corp. Discover Financial Services Diversified Financial Services 2.6% CME Group, Inc. "A" JPMorgan Chase & Co. The NASDAQ OMX Group, Inc.* (a) Insurance 5.0% ACE Ltd. Allied World Assurance Co. Holdings AG American International Group, Inc.* (a) Chubb Corp. Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) Progressive Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. (a) The Travelers Companies, Inc. (a) Real Estate Investment Trusts 1.0% HCP, Inc. (REIT) (a) Public Storage (REIT) Rayonier, Inc. (REIT) (a) Vornado Realty Trust (REIT) Thrifts & Mortgage Finance 0.2% People's United Financial, Inc. (a) Health Care 14.7% Biotechnology 1.9% Biogen Idec, Inc.* Cephalon, Inc.* (a) Health Care Providers & Services 6.6% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* Health Net, Inc.* Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. Pharmaceuticals 6.2% Bristol-Myers Squibb Co. (a) Eli Lilly & Co. (a) Endo Pharmaceuticals Holdings, Inc.* Forest Laboratories, Inc.* Johnson & Johnson (a) Medicis Pharmaceutical Corp. "A" (a) Merck & Co., Inc. Par Pharmaceutical Companies, Inc.* (a) Pfizer, Inc. Warner Chilcott PLC "A" (a) Watson Pharmaceuticals, Inc.* Industrials 12.2% Aerospace & Defense 4.6% General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Raytheon Co. (a) United Technologies Corp. Air Freight & Logistics 0.8% FedEx Corp. Airlines 0.4% Alaska Air Group, Inc.* Southwest Airlines Co. Commercial Services & Supplies 0.2% R.R. Donnelley & Sons Co. (a) Construction & Engineering 0.5% EMCOR Group, Inc.* (a) Fluor Corp. KBR, Inc. Industrial Conglomerates 0.9% General Electric Co. Tyco International Ltd. Machinery 3.0% Caterpillar, Inc. Cummins, Inc. Dover Corp. Eaton Corp. Joy Global, Inc. Oshkosh Corp.* Professional Services 0.1% Manpower, Inc. (a) Road & Rail 1.1% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Trading Companies & Distributors 0.6% W.W. Grainger, Inc. (a) Information Technology 16.7% Communications Equipment 0.4% Motorola Solutions, Inc.* Polycom, Inc.* Riverbed Technology, Inc.* Telefonaktiebolaget LM Ericsson (ADR) Computers & Peripherals 2.6% Apple, Inc.* Dell, Inc.* Lexmark International, Inc. "A"* SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 3.0% Anixter International, Inc. (a) Arrow Electronics, Inc.* Avnet, Inc.* Ingram Micro, Inc. "A"* (a) Jabil Circuit, Inc. (a) TE Connectivity Ltd. Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 0.8% AOL, Inc.* (a) IAC/InterActiveCorp.* (a) IT Services 5.2% Automatic Data Processing, Inc. Computer Sciences Corp. (a) Fiserv, Inc.* International Business Machines Corp. (a) SAIC, Inc.* VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 2.0% Altera Corp. (a) Analog Devices, Inc. Applied Materials, Inc. Cypress Semiconductor Corp.* (a) GT Solar International, Inc.* (a) Intel Corp. Micron Technology, Inc.* (a) NVIDIA Corp.* (a) Software 2.7% Activision Blizzard, Inc. CA, Inc. Citrix Systems, Inc.* Oracle Corp. Symantec Corp.* TIBCO Software, Inc.* Materials 5.7% Chemicals 3.5% Dow Chemical Co. (a) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Georgia Gulf Corp.* (a) Lubrizol Corp. OM Group, Inc.* Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. Rockwood Holdings, Inc.* Westlake Chemical Corp. (a) Metals & Mining 1.0% Barrick Gold Corp. Cliffs Natural Resources, Inc. Paper & Forest Products 1.2% Domtar Corp. (a) International Paper Co. MeadWestvaco Corp. Telecommunication Services 2.1% Diversified Telecommunication Services 2.0% AT&T, Inc. Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.1% Vodafone Group PLC (ADR) Utilities 1.5% Electric Utilities 0.5% Duke Energy Corp. (a) Pepco Holdings, Inc. (a) Independent Power Producers & Energy Traders 0.8% NRG Energy, Inc.* (a) Multi-Utilities 0.2% Ameren Corp. Total Common Stocks (Cost $2,616,998,400) Securities Lending Collateral 18.8% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $555,176,328) Cash Equivalents 1.9% Central Cash Management Fund, 0.11% (b) (Cost $56,621,241) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,228,795,969) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,247,587,346.At June 30, 2011, net unrealized appreciationfor all securities based on tax cost was $241,198,005.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $298,799,300 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $57,601,295. (a) All or a portion of these securities were on loan amounting to $544,998,344. In addition, included in other assets and liabilities, net are pending sales, amounting to $2,877,185, that are also on loan.The value of all securities loaned at June 30, 2011 amounted to $547,875,529 which is 18.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 9/16/2011 Currency Abbreviations USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
